Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
Remarks
	This Notice of Allowability is in response to the RCE and IDS filed 27 June 2022.  The noted IDS has been considered.
Response to Arguments
	Applicant’s arguments filed 31 January 2022 were previously fully considered in view of the claims as amended therewith and remain found persuasive.  Claim 22, previously indicated as allowable, remains pending.  New Claims depending from Claim 22 were presented in the amendment filed 31 January 2022.  All other claims have been cancelled.  Accordingly, all ground of rejection previously set forth are overcome.
Allowable Subject Matter
Claims 22 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Bibas and Mark and US 2007/0228592 to Dunn et al.; however the references do not teach or suggest depressing or otherwise actuating or contacting a calibration device with a dispensing tip / print head to alter the position of another end of said calibration device in a sensor-readable manner as part of a calibration operation for determining tip/head vertical working height.  Dunn is noted as teaching a 3D printer calibration technique wherein a dispensing tip support arm is contacted with stationary blocks residing outside of a printing area; however the reference does not teach or suggest calibration via contacting the dispensing tip as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715